GIeangeb, C. J.
I. The larceny charged is of a harness, from one Roberts. It seems that at about the same time there was a larceny of a harness from one Nelson, and from the argument of appellants it appears that there was testimony on the trial of this indictment as to the larceny of the Nelson harness, and appellants complain of the action of the court in that respect. The testimony is not in the abstract. It is not to be doubted but that the facts as to two separate larcenies might be so connected that, on the trial of an indictment for one, facts as to the other might be admissible. *58Of course, the fact that one larceny has been committed can not he shown as tending to prove the commission of another. As the testimony might be proper and the evidence is not in the record, we can not determine the question.
II. Complaint is made of several of the instructions given. They are, as abstract propositions of law, correct. We can only determine their correctness, as applied to the facts of this case, from the evidence, which, as we have said, is not before us. A party assigning error should put in the abstract the part of the record necessary for the consideration of the assignments. State v. Grossheim, 79 Iowa, 75, 44 N. W. Rep. 541.
III. From the arguments, it appears that, after the-jury retired for deliberation, it came into court, and asked that the shorthand reporter read to it, from his notes, the testimony of two witnesses, and that the court permitted it, against objection. Without saying-that such a proceeding would be erroneous, we need only say that the abstract does not show such a state of facts. It does not show that the ‘‘shorthand reporter read only the evidence giyen in chief by the said witnesses W. J. Smith and Jacob Auer, and did not read the evidence given in cross-examination.” The-abstract does not show when this happened, and, judging from the record, it may have been before the-retirement of the jury, as is often done. The difficulty is that this case is before us with a skeleton bill of exceptions embodied in the abstract, instead of an abstract made from a completed bill of exceptions. In view of the record, we can not consider the points argued. Aefirmed,